Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 8-13 and 15-19 are pending.
Claims 1-6, 8-13 and 15-19 are allowed.
Claims 7, 14 and 20.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heath Sargeant on March 04, 2022.

Please amend claims 1, 7, 8, 14, 15 and 20 as follows:

1.	(Currently Amended) A computer-implemented method comprising:
partitioning, by a computing device, resources between a plurality of central processing unit (CPU) cores;
dividing a logical block address (LBA) space of a user into a plurality of slices, wherein each slice of the plurality of slices has an affinity to a respective CPU core of the plurality of CPU cores, wherein dividing the LBA space into the , wherein dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space; and
processing IO flow processing by the respective CPU core of the plurality of CPU cores associated with the LBA space divided into the plurality of slices, wherein the resources between the plurality of CPU cores are a function of the LBA space such that when the IO flow processing is processed by the respective CPU core associated with the LBA space, access to the resources between the plurality of CPU cores are processed only from the same respective CPU core associated with the LBA space.

7.	(Cancelled) 

8.	(Currently Amended) A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:
partitioning resources between a plurality of central processing unit (CPU) cores;
dividing a logical block address (LBA) space of a user into a plurality of slices, wherein each slice of the plurality of slices has an affinity to a respective CPU core of the plurality of CPU cores, wherein dividing the LBA space into the , wherein dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space; and
processing IO flow processing by the respective CPU core of the plurality of CPU cores associated with the LBA space divided into the plurality of slices, wherein the resources between the plurality of CPU cores are a function of the LBA space such that when the IO flow processing is processed by the respective CPU core associated with the LBA space, access to the resources between the plurality of CPU cores are processed only from the same respective CPU core associated with the LBA space.

14.	(Cancelled) 

15.	(Currently Amended) A computing system including one or more processors and one or more memories configured to perform operations comprising:
partitioning resources between a plurality of central processing unit (CPU) cores;
dividing a logical block address (LBA) space of a user into a plurality of slices, wherein each slice of the plurality of slices has an affinity to a respective CPU core of the plurality of CPU cores, wherein dividing the LBA space into the plurality of slices includes providing even slice distribution between the plurality of CPU cores, wherein dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space; and
processing IO flow processing by the respective CPU core of the plurality of CPU cores associated with the LBA space divided into the plurality of slices, wherein the resources between the plurality of CPU cores are a function of the LBA space such that when the IO flow processing is processed by the respective CPU core associated with the LBA space, access to the resources between the plurality of CPU cores are processed only from the same respective CPU core associated with the LBA space.

20.	(Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8 and 15, the primary reason for allowance is the inclusion of  “wherein dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196